     Case 2:20-cv-01843-APG-EJY Document 5 Filed 10/06/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    SHANNON L. AVERY,                                          Case No. 2:20-cv-01843-APG-EJY
 4                   Plaintiff,
 5           v.                                                                ORDER
 6    J. MILTON,
 7                   Defendant.
 8

 9   I.     DISCUSSION

10          On October 2, 2020, Plaintiff, an inmate in the custody of the Clark County Detention Center

11   (“CCDC”), filed an application to proceed in forma pauperis together with a civil rights complaint

12   under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1). Plaintiff’s application to proceed in forma pauperis is

13   incomplete. Plaintiff’s financial certificate is missing signatures and there is no inmate account

14   statement for the previous six-month period. Even if Plaintiff has not been at the CCDC facility a

15   full six-month period, Plaintiff must still submit both a financial statement and an inmate account

16   statement for the dates he has been at the facility.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

18   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

19   without prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must

20   submit all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

22          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (i.e. page 4 of this Court’s approved form); and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

27          must still submit an inmate account statement for the dates he has been present at the facility.

28
     Case 2:20-cv-01843-APG-EJY Document 5 Filed 10/06/20 Page 2 of 3




 1            Because Plaintiff’s in forma pauperis application (ECF No. 1) is incomplete, Plaintiff may

 2   not proceed with in forma pauperis status. It is important that Plaintiff understand that a financial

 3   certificate and an inmate account statement are not the same thing. Documentation concerning a

 4   financial certificate is not documentation about an inmate’s account statement.

 5            If Plaintiff has difficulty obtaining both a signed financial certificate and an inmate account

 6   statement from prison officials, Plaintiff may file a declaration detailing when he requested both

 7   documents, who he spoke to about the status of both documents, who he followed up with after he

 8   did not receive both documents, and the responses he received. The declaration must describe

 9   Plaintiff’s efforts to obtain both a financial certificate and an inmate account statement. Plaintiff’s

10   declaration must demonstrate he has done all that he could to acquire both a financial certificate and

11   an inmate account statement by the Court’s deadline. If Plaintiff’s declaration demonstrates that he

12   has done all that was possible to acquire both a financial certificate and an inmate account statement,

13   the Court will consider his application to proceed in forma pauperis complete. 1

14            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s in forma pauperis application (ECF

15   No. 1) is DENIED.

16            IT IS FURTHER ORDERED that Plaintiff shall have one extension of time to December

17   7, 2020, in which Plaintiff shall either pay the full $400 filing fee for a civil action (which includes

18   the $350 filing fee and the $50 administrative fee) or file with the Court:

19            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

20            approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

21            3),

22            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23            (i.e. page 4 of this Court’s approved form), and

24

25
     1
26           Plaintiff must still submit the first three pages of the application to proceed in forma pauperis on this Court’s
     approved form with his declaration. If Plaintiff does not submit the first three pages of the application to proceed in
27   forma pauperis with the declaration, the Court will recommend dismissal of the case without prejudice for Plaintiff to
     open a new case when he is able to acquire the required documents.
28
                                                              -2-
     Case 2:20-cv-01843-APG-EJY Document 5 Filed 10/06/20 Page 3 of 3




 1          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 2          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

 3          must still submit an inmate account statement for the dates he has been present at the facility.

 4   In the alternative, Plaintiff may file the first three pages of the application to proceed in forma

 5   pauperis together with a declaration detailing the efforts he took to acquire both a financial certificate

 6   and an inmate account statement from prison officials. Absent unusual circumstances, the Court

 7   will not grant any further extensions of time.

 8          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order, the

 9   Court will recommend this case be dismissed without prejudice for Plaintiff to file a new case with

10   the Court when Plaintiff is able to acquire all the documents needed to file a fully complete

11   application to proceed in forma pauperis. A dismissal without prejudice means Plaintiff does not

12   give up the right to refile the case with the Court, under a new case number, when Plaintiff has all

13   three documents needed to submit with the application to proceed in forma pauperis.

14          IT IS FURTHER ORDERED that the Court will retain Plaintiff’s civil rights complaint (ECF

15   No. 1-1), but the Court will not file the complaint unless and until Plaintiff timely files a fully

16   complete application to proceed in forma pauperis or the first three pages of the application to

17   proceed in forma pauperis together with a declaration.

18          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

19   form application to proceed in forma pauperis by an inmate, as well as the document entitled

20   information and instructions for filing an in forma pauperis application.

21          Dated this 6th day of October, 2020

22

23

24                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       -3-
